Citation Nr: 0514665	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
prior RO decisions that denied service connection for a back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Phoenix, 
Arizona that, in pertinent part, denied service connection 
for a back disability.  Although the veteran initially 
requested a Board hearing, by a statement dated in August 
2004, his attorney indicated that he did not want a hearing.

The claims file was forwarded to the Board by the RO in 
Winston-Salem, North Carolina.

In March 2002, the RO denied the claim for service connection 
for a back disability on the merits.  Although the RO 
apparently determined that new and material evidence was 
presented to reopen the claim, this determination is not 
binding on the Board.  The Board must first decide whether 
evidence has been submitted which is both new and material to 
reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a back disability in 
a January 1972 decision, which the veteran appealed to the 
Board.

2.  The October 1972 Board decision, which denied service 
connection for a back disability, subsumed the January 1972 
RO decision.


CONCLUSION OF LAW

The veteran has failed to raise a valid claim of clear and 
unmistakable error in any prior rating decision.  38 C.F.R. 
§§ 3.105(a), 20.1104 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are inapplicable to 
cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004); Livesay v. 
Principi, 15 Vet. App. 165 (2001).

Factual Background

In November 1971, the RO received the veteran's original 
claim for service connection for a back disability.

In a January 1972 rating decision, the RO denied service 
connection for a back disability, on the basis that it pre-
existed military service and was not aggravated by such 
service.  The veteran appealed to the Board, and in an 
October 1972 decision, the Board denied service connection 
for a back disability.

In May 2001, the veteran submitted another claim for service 
connection for a back disability.

In a March 2002 decision, the RO denied service connection 
for a back disability with numbness radiating to the legs.

In a notice of disagreement received in April 2002, the 
veteran contended that there was CUE in the RO's denial of 
service connection for a back disability, and mentioned both 
the January 1972 RO decision and the March 2002 RO decision.

Analysis

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).  

Initially, the Board notes that the veteran's April 2002 
notice of disagreement was unclear as to which RO decision he 
believed contained CUE (i.e. the January 1972 rating decision 
or the March 2002 rating decision).

Insofar as the veteran was referring to the March 2002 rating 
decision, the Board notes that since the veteran has filed a 
timely appeal with respect to this decision, the decision is 
not final, and therefore may not be collaterally attacked on 
the basis of CUE.  38 C.F.R. § 3.105(a) (2004).

Insofar as the veteran was referring to the January 1972 RO 
decision, the Board notes that the veteran appealed that RO 
decision to the Board, which then denied service connection 
for a back disability in an October 1972 decision.  Governing 
regulation provides that when a determination of the agency 
of original jurisdiction (AOJ) is affirmed by the Board, such 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104 (2004).  Hence, the October 1972 Board 
decision subsumed the January 1972 RO decision, and therefore 
the January 1972 RO decision may not be collaterally attacked 
on the basis of CUE.  Id.  As a matter of law, no claim of 
CUE can exist with respect to that RO decision.  Duran v. 
Brown, 7 Vet. App. 216, 224 (1994).

In the present case, the law, not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board holds that, as a matter of law, neither the January 
1972 RO decision, nor the March 2002 RO decision may be 
collaterally attacked under a CUE theory.

The veteran is advised that if he wishes to assert that there 
was CUE in the October 1972 Board decision which denied 
service connection for a back disability, he may file a 
motion with the Board for revision of that decision on the 
basis of CUE.  See 38 U.S.C.A. § 7111 (West 2002).


ORDER

The veteran's claim alleging clear and unmistakable error in 
prior RO decisions which denied service connection for a back 
disability is dismissed.


REMAND

The veteran contends that he incurred a back disability, with 
numbness radiating to the legs, during military service.  
Service connection for a back disability was previously 
denied in an October 1972 Board decision.  This decision is 
final, with the exception that the claim may be reopened if 
new and material evidence has been submitted, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

In a March 2002 decision, the RO denied service connection 
for a back disability with numbness radiating to the legs.  
The veteran was notified of this decision in March 2002.  In 
September 2002, the RO received a statement from the veteran 
which the Board considers to be a timely notice of 
disagreement on the issue of whether new and material 
evidence has been submitted to reopen a previously denied 
claim for service connection for a back disability.  The RO 
should promulgate a statement of the case on this issue, and 
provide the veteran with an opportunity to perfect an appeal 
of this issue by submission of a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2004); Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, the case is remanded to the RO for 
the following action:

The RO should provide the veteran with a 
statement of the case on the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a back disability.  
He should be given an opportunity to 
perfect an appeal of such issue by filing 
a timely substantive appeal.  This issue 
should be certified to the Board for 
appellate review only if he perfects an 
appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


